Exhibit 10.46

 

[LOGO OF PNCBANK]

 

Pledge Agreement

(Stocks, Bonds and Commercial Paper)

 

THIS PLEDGE AGREEMENT, dated as of this 10th day of October, 2003, is made by
CONSOL ENERGY INC. (the “Pledgor”), with an address at Consol Plaza, 1800
Washington Road, Pittsburgh, Pennsylvania 15241-1421, in favor of PNC BANK,
NATIONAL ASSOCIATION (the “Secured Party”), with an address at One PNC Plaza,
249 Fifth Avenue, Pittsburgh, Pennsylvania 15222-2707.

 

1. Pledge. In order to induce the Secured Party to extend the Obligations (as
defined below), the Pledgor hereby grants a security interest in and pledges to
the Secured Party, and to all other direct or indirect subsidiaries of The PNC
Financial Services Group, Inc., all of the Pledgor’s right, title and interest
in and to the investment property and other assets described in Exhibit A
attached hereto and made a part hereof, and all security entitlements of the
Pledgor with respect thereto, whether now owned or hereafter acquired, together
with all additions, substitutions, replacements and proceeds thereof and all
income, interest, dividends and other distributions thereon (collectively, the
“Collateral”). If the Collateral includes certificated securities, documents or
instruments, such certificates are herewith delivered to the Secured Party
accompanied by duly executed blank stock or bond powers or assignments as
applicable. The Pledgor hereby authorizes the transfer of possession of all
certificates, instruments, documents and other evidence of the Collateral to the
Secured Party.

 

2. Obligations Secured. The Collateral secures payment to the Secured Party of
the indebtedness of the Pledgor evidenced by that certain Reimbursement
Agreement, dated October 10, 2003, with respect to the issuance of letters of
credit by the Secured Party for the benefit of the Pledgor in the principal
amount not to exceed $185,365,850 and any amendments, extensions, increases or
renewals thereof, and all costs and expenses of the Secured Party in the
collection of the foregoing, including but not limited to reasonable attorney’s
fees and expenses (hereinafter referred to collectively as the “Obligations”).

 

3. Representations and Warranties. The Pledgor represents and warrants to the
Secured Party as follows:

 

3.1 There are no restrictions on the pledge or transfer of any of the
Collateral, other than restrictions referenced on the face of any certificates
evidencing the Collateral.

 

3.2 The Pledgor is the legal owner of the Collateral, which is registered in the
name of the Pledgor, the Custodian (as hereinafter defined) or a nominee.

 

3.3 The Collateral is free and clear of any security interests, pledges, liens,
encumbrances, charges, agreements, claims or other arrangements or restrictions
of any kind, except as referenced in Section 3.1 above; and the Pledgor will not
incur, create, assume or permit to exist any pledge, security interest, lien,
charge or other encumbrance of any nature whatsoever on any of the Collateral or
assign, pledge or otherwise encumber any right to receive income from the
Collateral, other than in favor of the Secured Party.

 

3.4 The Pledgor has the right to transfer the Collateral free of any
encumbrances and the Pledgor will defend the Pledgor’s title to the Collateral
against the claims of all persons, and any registration with, or consent or
approval of, or other action by, any federal, state or other governmental
authority or regulatory body which was or is necessary for the validity of the
pledge of and grant of the security interest in the Collateral has been
obtained.

 

3.5 The pledge of and grant of the security interest in the Collateral is
effective to vest in the Secured Party a valid and perfected first priority
security interest, superior to the rights of any other person, in and to the
Collateral as set forth herein.



--------------------------------------------------------------------------------

4. Covenants.

 

4.1 Unless otherwise agreed in writing between the Pledgor and the Secured
Party, the Pledgor agrees to maintain at all times Collateral having a minimum
Margin Value in an amount not less than 102.5% of the outstanding amount of the
Obligations, at all times, and to provide additional Collateral to the Secured
Party promptly upon the Secured Party’s request if the minimum Margin Value is
not maintained. “Margin Value” shall be calculated by multiplying the market
value of the Collateral times 102.5%. The margin requirements currently in
effect are 102.5%, and the Secured Party will endeavor to promptly notify the
Pledgor of any change in the margin requirements.

 

4.2 If all or part of the Collateral constitutes “margin stock” within the
meaning of Regulation U of the Federal Reserve Board, the Pledgor agrees to
execute and deliver Form U-1 to the Secured Party and, unless otherwise agreed
in writing between the Pledgor and the Secured Party, no part of the proceeds of
the Obligations may be used to purchase or carry margin stock.

 

4.3 Pledgor agrees not to invoke, and hereby waives its rights under, any
statute under any state or federal law which permits the recharacterization of
any portion of the Collateral to be interest or income.

 

5. Default.

 

5.1 If any of the following occur (each an “Event of Default”): (i) any Event of
Default (as defined in any of the Obligations), (ii) any default under any of
the Obligations that does not have a defined set of “Events of Default” and the
lapse of any notice or cure period provided in such Obligations with respect to
such default, (iii) the Pledgor’s default on any indebtedness that individually
or in the aggregate exceeds $25,000,000 and the continuation thereof after the
applicable cure period that causes the acceleration thereof; (iv) demand by the
Secured Party under any of the Obligations that have a demand feature, (v) the
failure by the Pledgor to perform any of its obligations hereunder, (vi) the
material falsity, material inaccuracy or material breach by the Pledgor of any
written warranty, representation or statement made or furnished to the Secured
Party by or on behalf of the Pledgor, (vii) the failure of the Secured Party to
have a perfected first priority security interest in the Collateral, (viii) any
restriction is imposed on the pledge or transfer of any of the Collateral after
the date of this Agreement without the Secured Party’s prior written consent,,
or (ix) the breach of the Control Agreement (referred to in Section 8 below), or
receipt of notice of termination of the Control Agreement if no successor
custodian acceptable to the Secured Party has executed a Control Agreement in
form and substance acceptable to the Secured Party on or before 10 days prior to
the effective date of the termination, then the Secured Party is authorized in
its discretion to declare any or all of the Obligations to be immediately due
and payable without demand or notice, which are expressly waived, and may
exercise any one or more of the rights and remedies granted pursuant to this
Pledge Agreement or given to a secured party under the Uniform Commercial Code
of the applicable state, as it may be amended from time to time, or otherwise at
law or in equity, including without limitation the right to issue a Notice of
Exclusive Control (as defined in the Control Agreement) to the Custodian, and/or
to sell or otherwise dispose of any or all of the Collateral at public or
private sale, with or without advertisement thereof, upon such terms and
conditions as it may deem advisable and at such prices as it may deem best. As
used herein, the term “Obligor” means the Pledgor, any of its affiliates and any
other person or entity providing collateral support for the Pledgor’s
obligations to the Bank existing on the date of this Pledge Agreement or arising
in the future.

 

5.2 (a) At any bona fide public sale, and to the extent permitted by law, at any
private sale, the Secured Party shall be free to purchase all or any part of the
Collateral, free of any right or equity of redemption in the Pledgor, which
right or equity is hereby waived and released. Any such sale may be on cash or
credit. The Secured Party shall be authorized at any such sale (if it deems it
advisable to do so) to restrict the prospective bidders or purchasers to persons
who will represent and agree that they are purchasing the Collateral for their
own account in compliance with Regulation D of the Securities Act of 1933 (the
“Act”) or any other applicable exemption available under such Act. The Secured
Party will not be obligated to make any sale if it determines not to do so,
regardless of the fact that notice of the sale may have been given. The Secured
Party may

 

-2-



--------------------------------------------------------------------------------

adjourn any sale and sell at the time and place to which the sale is adjourned.
If the Collateral is customarily sold on a recognized market or threatens to
decline speedily in value, the Secured Party may sell such Collateral at any
time without giving prior notice to the Pledgor. Whenever notice is otherwise
required by law to be sent by the Secured Party to the Pledgor of any sale or
other disposition of the Collateral, ten (10) days written notice sent to the
Pledgor at its address specified above will be reasonable.

 

(b) The Pledgor recognizes that the Secured Party may be unable to effect or
cause to be effected a public sale of the Collateral by reason of certain
prohibitions contained in the Act, so that the Secured Party may be compelled to
resort to one or more private sales to a restricted group of purchasers who will
be obligated to agree, among other things, to acquire the Collateral for their
own account, for investment and without a view to the distribution or resale
thereof. The Pledgor understands that private sales so made may be at prices and
on other terms less favorable to the seller than if the Collateral were sold at
public sales, and agrees that the Secured Party has no obligation to delay or
agree to delay the sale of any of the Collateral for the period of time
necessary to permit the issuer of the securities which are part of the
Collateral (even if the issuer would agree), to register such securities for
sale under the Act. The Pledgor agrees that private sales made under the
foregoing circumstances shall be deemed to have been made in a commercially
reasonable manner.

 

5.3 The net proceeds arising from the disposition of the Collateral after
deducting expenses incurred by the Secured Party will be applied to the
Obligations in the order determined by the Secured Party. If any excess remains
after the discharge of all of the Obligations, the same will be paid to the
Pledgor. If after exhausting all of the Collateral there is a deficiency, the
Pledgor will be liable therefor to the Secured Party; provided, however, that
nothing contained herein will obligate the Secured Party to proceed against the
Pledgor or any other party obligated under the Obligations or against any other
collateral for the Obligations prior to proceeding against the Collateral.

 

5.4 If any demand is made at any time upon the Secured Party for the repayment
or recovery of any amount received by it in payment or on account of any of the
Obligations and if the Secured Party repays all or any part of such amount by
reason of any judgment, decree or order of any court or administrative body or
by reason of any settlement or compromise of any such demand, the Pledgor will
be and remain liable for the amounts so repaid or recovered to the same extent
as if such amount had never been originally received by the Secured Party. The
provisions of this section will be and remain effective notwithstanding the
release of any of the Collateral by the Secured Party in reliance upon such
payment (in which case the Pledgor’s liability will be limited to an amount
equal to the fair market value of the Collateral determined as of the date such
Collateral was released) and any such release will be without prejudice to the
Secured Party’s rights hereunder and will be deemed to have been conditioned
upon such payment having become final and irrevocable. This Section shall
survive the termination of this Pledge Agreement.

 

6. Voting Rights and Transfer. Prior to the occurrence of an Event of Default,
the Pledgor will have the right to exercise all voting rights with respect to
the Collateral. At any time after the occurrence of an Event of Default, the
Secured Party may transfer any or all of the Collateral into its name or that of
its nominee and may exercise all voting rights with respect to the Collateral,
but no such transfer shall constitute a taking of such Collateral in
satisfaction of any or all of the Obligations unless the Secured Party expressly
so indicates by written notice to the Pledgor.

 

7. Dividends, Interest and Premiums. The Pledgor will have the right to receive
all cash dividends, interest and premiums declared and paid on the Collateral
prior to the occurrence of any Event of Default. In the event any additional
shares are issued to the Pledgor as a stock dividend or in lieu of interest on
any of the Collateral, as a result of any split of any of the Collateral, by
reclassification or otherwise, any certificates evidencing any such additional
shares will be immediately delivered to the Secured Party and such shares will
be subject to this Pledge Agreement and a part of the Collateral to the same
extent as the original Collateral. At any time after the occurrence of an Event
of Default, the Secured Party shall be entitled to receive all cash or stock
dividends, interest and premiums declared or paid on the Collateral, all of
which shall be subject to the Secured Party’s rights under Section 5 above.

 

-3-



--------------------------------------------------------------------------------

8. Securities Account. If the Collateral includes securities or any other
financial or other asset maintained in a securities account, then the Pledgor
agrees to cause the securities intermediary on whose books and records the
ownership interest of the Pledgor in the Collateral appears (the “Custodian”) to
execute and deliver, contemporaneously herewith, a notification and control
agreement or other agreement (the “Control Agreement”) satisfactory to the
Secured Party in order to perfect and protect the Secured Party’s security
interest in the Collateral.

 

9. Further Assurances. By its signature hereon, the Pledgor hereby irrevocably
authorizes the Secured Party, at any time and from time to time, to execute (on
behalf of the Pledgor), file and record against the Pledgor any notice,
financing statement, continuation statement, amendment statement, instrument,
document or agreement under the Uniform Commercial Code that the Secured Party
may consider necessary or desirable to create, preserve, continue, perfect or
validate any security interest granted hereunder or to enable the Secured Party
to exercise or enforce its rights hereunder with respect to such security
interest. Without limiting the generality of the foregoing, the Pledgor hereby
irrevocably appoints the Secured Party as the Pledgor’s attorney-in-fact to do
all acts and things in the Pledgor’s name that the Secured Party may deem
necessary or desirable. This power of attorney is coupled with an interest with
full power of substitution and is irrevocable. The Pledgor hereby ratifies all
that said attorney shall lawfully do or cause to be done by virtue hereof.

 

10. Notices. All notices, demands, requests, consents, approvals and other
communications required or permitted hereunder (“Notices”) must be in writing
and will be effective upon receipt. Notices may be given in any manner to which
the parties may separately agree, including electronic mail. Without limiting
the foregoing, first-class mail, facsimile transmission and commercial courier
service are hereby agreed to as acceptable methods for giving Notices.
Regardless of the manner in which provided, Notices may be sent to a party’s
address as set forth above or to such other address as either the Pledgor or the
Secured Party may give to the other for such purpose in accordance with this
section.

 

11. Preservation of Rights. (a) No delay or omission on the Secured Party’s part
to exercise any right or power arising hereunder will impair any such right or
power or be considered a waiver of any such right or power, nor will the Secured
Party’s action or inaction impair any such right or power. The Secured Party’s
rights and remedies hereunder are cumulative and not exclusive of any other
rights or remedies which the Secured Party may have under other agreements, at
law or in equity.

 

(b) The Secured Party may, at any time and from time to time, without notice to
or the consent of the Pledgor unless otherwise expressly required pursuant to
the terms of the Obligations, and without impairing or releasing, discharging or
modifying the Pledgor’s liabilities hereunder, (i) change the manner, place,
time or terms of payment or performance of or interest rates on, or other terms
relating to, any of the Obligations; (ii) renew, substitute, modify, amend or
alter, or grant consents or waivers relating to any of the Obligations, any
other pledge or security agreements, or any security for any Obligations; (iii)
apply any and all payments by whomever paid or however realized including any
proceeds of any collateral, to any Obligations of the Pledgor in such order,
manner and amount as the Secured Party may determine in its sole discretion;
(iv) deal with any other person with respect to any Obligations in such manner
as the Secured Party deems appropriate in its sole discretion; (v) substitute,
exchange or release any security or guaranty; or (vi) take such actions and
exercise such remedies hereunder as provided herein. The Pledgor hereby waives
(a) presentment, demand, protest, notice of dishonor and notice of non-payment
and all other notices to which the Pledgor might otherwise be entitled, and (b)
all defenses based on suretyship or impairment of collateral.

 

12. Illegality. In case any one or more of the provisions contained in this
Pledge Agreement should be invalid, illegal or unenforceable in any respect, it
shall not affect or impair the validity, legality and enforceability of the
remaining provisions in this Pledge Agreement.

 

13. Changes in Writing. No modification, amendment or waiver of, or consent to
any departure by the Pledgor from, any provision of this Pledge Agreement will
be effective unless made in a writing signed by the Secured Party, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. No notice to or demand on the Pledgor in any case will
entitle the Pledgor to any other or further notice or demand in the same,
similar or other circumstance.

 

-4-



--------------------------------------------------------------------------------

14. Entire Agreement. This Pledge Agreement (including the documents and
instruments referred to herein) constitutes the entire agreement and supersedes
all other prior agreements and understandings, both written and oral, between
the Pledgor and the Secured Party with respect to the subject matter hereof.

 

15. Successors and Assigns. This Pledge Agreement will be binding upon and inure
to the benefit of the Pledgor and the Secured Party and their respective heirs,
executors, administrators, successors and assigns; provided, however, that the
Pledgor may not assign this Pledge Agreement in whole or in part without the
Secured Party’s prior written consent and the Secured Party at any time may
assign this Pledge Agreement in whole or in part.

 

16. Interpretation. In this Pledge Agreement, unless the Secured Party and the
Pledgor otherwise agree in writing, the singular includes the plural and the
plural the singular; references to statutes are to be construed as including all
statutory provisions consolidating, amending or replacing the statute referred
to; the word “or” shall be deemed to include “and/or”, the words “including”,
“includes” and “include” shall be deemed to be followed by the words “without
limitation”; and references to agreements and other contractual instruments
shall be deemed to include all subsequent amendments and other modifications to
such instruments, but only to the extent such amendments and other modifications
are not prohibited by the terms of this Pledge Agreement. Section headings in
this Pledge Agreement are included for convenience of reference only and shall
not constitute a part of this Pledge Agreement for any other purpose. If this
Pledge Agreement is executed by more than one party as Pledgor, the obligations
of such persons or entities will be joint and several.

 

17. Indemnity. The Pledgor agrees to indemnify each of the Secured Party, each
legal entity, if any, who controls, is controlled by or is under common control
with the Secured Party, and each of their respective directors, officers and
employees (the “Indemnified Parties”), and to hold each Indemnified Party
harmless from and against, any and all claims, damages, losses, liabilities and
expenses (including all fees and charges of internal or external counsel with
whom any Indemnified Party may consult and all expenses of litigation or
preparation therefor) which any Indemnified Party may incur, or which may be
asserted against any Indemnified Party by any person, entity or governmental
authority (including any person or entity claiming derivatively on behalf of the
Pledgor), in connection with or arising out of or relating to the matters
referred to in this Pledge Agreement or under any Control Agreement, whether (a)
arising from or incurred in connection with any breach of a representation,
warranty or covenant by the Pledgor, or (b) arising out of or resulting from any
suit, action, claim, proceeding or governmental investigation, pending or
threatened, whether based on statute, regulation or order, or tort, or contract
or otherwise, before any court or governmental authority; provided, however,
that the foregoing indemnity agreement shall not apply to claims, damages,
losses, liabilities and expenses solely attributable to an Indemnified Party’s
gross negligence or willful misconduct. The indemnity agreement contained in
this Section shall survive the termination of this Pledge Agreement. The Pledgor
may participate at its expense in the defense of any such action or claim.

 

18. Governing Law and Jurisdiction. This Pledge Agreement has been delivered to
and accepted by the Secured Party and will be deemed to be made in the State
where the Secured Party’s office indicated above is located. THIS PLEDGE
AGREEMENT WILL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE PLEDGOR AND
THE SECURED PARTY DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE WHERE THE
SECURED PARTY’S OFFICE INDICATED ABOVE IS LOCATED, EXCLUDING ITS CONFLICT OF
LAWS RULES. The Pledgor hereby irrevocably consents to the exclusive
jurisdiction of any state or federal court in the county or judicial district
where the Secured Party’s office indicated above is located; provided that
nothing contained in this Pledge Agreement will prevent the Secured Party from
bringing any action, enforcing any award or judgment or exercising any rights
against the Pledgor individually, against any security or against any property
of the Pledgor within any other county, state or other foreign or domestic
jurisdiction. The Pledgor acknowledges and agrees that the venue provided above
is the most convenient forum for both the Secured Party and the Pledgor. The
Pledgor waives any objection to venue and any objection based on a more
convenient forum in any action instituted under this Pledge Agreement.

 

-5-



--------------------------------------------------------------------------------

19. Authorization to Obtain Credit Reports. By signing below, each Pledgor who
is an individual provides written authorization to the Secured Party or its
designee (and any assignee or potential assignee hereof) to obtain the Pledgor’s
personal credit profile from one or more national credit bureaus. Such
authorization shall extend to obtaining a credit profile in considering this
Pledge Agreement and subsequently for the purposes of update, renewal or
extension of such credit or additional credit and for reviewing or collecting
the resulting account.

 

20. WAIVER OF JURY TRIAL. THE PLEDGOR IRREVOCABLY WAIVES ANY AND ALL RIGHT THE
PLEDGOR MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR CLAIM OF ANY
NATURE RELATING TO THIS PLEDGE AGREEMENT, ANY DOCUMENTS EXECUTED IN CONNECTION
WITH THIS PLEDGE AGREEMENT OR ANY TRANSACTION CONTEMPLATED IN ANY OF SUCH
DOCUMENTS. THE PLEDGOR ACKNOWLEDGES THAT THE FOREGOING WAIVER IS KNOWING AND
VOLUNTARY.

 

The Pledgor acknowledges that it has read and understood all the provisions of
this Pledge Agreement, including the waiver of jury trial, and has been advised
by counsel as necessary or appropriate.

 

WITNESS the due execution hereof as a document under seal, as of the date first
written above, with the intent to be legally bound hereby.

 

WITNESS / ATTEST:

     

Consol Energy Inc.

(Corporation)

 

--------------------------------------------------------------------------------

     

By:     /s/    John M. Reilly

--------------------------------------------------------------------------------

                (SEAL)

Print Name:

 

 

--------------------------------------------------------------------------------

     

Print Name:

 

  John M. Reilly

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------

     

Title:  Treasurer

--------------------------------------------------------------------------------

(Include title only if an officer of entity signing to the right)

       

 

-6-



--------------------------------------------------------------------------------

EXHIBIT A TO PLEDGE AGREEMENT

(UNCERTIFICATED SECURITIES)

 

With respect to the following account:

 

Title of the Securities Account:

   PNC Bank, National Association, Pledgee f/b/o Consol Energy Inc.

Securities Account No.:

   25497

Custodian:

   BlackRock Institutional Management Corporation

 

Check applicable blank. If no blank is checked, Option #1A applies.

 



Option #1A     ¨    

   The securities account referred to above and all assets in the securities
account (including, without limitation, all financial assets, but excluding any
units in any common trust fund or collective investment fund) are being pledged
as collateral and are restricted from trading and withdrawals. The Secured
Party’s written approval is required prior to any trading or withdrawals of such
assets.

Option #1B     ¨    

   The specific assets listed below, which are in the securities account
referred to above, are being pledged as collateral and are restricted from
trading and withdrawals. The Secured Party’s written approval is required prior
to any trading or withdrawal of such assets:     

            Quantity                                         Description of
Securities

 

 

Option #2       x    

   The securities account referred to above and all assets in the securities
account (including, without limitation, all financial assets, but excluding any
units in any common trust fund or collective investment fund) are being pledged
as collateral. Any withdrawals require the Secured Party’s prior written
approval.

 

B-1